IN THE
                                TENTH COURT OF APPEALS

                                         No. 10-17-00175-CR

LONNIE EUGENE WALSH,
                                                                            Appellant
v.

THE STATE OF TEXAS,
                                                                            Appellee



                                      From the County Court
                                     Somervell County, Texas
                                     Trial Court No. M-07956


                                                 ORDER


      Counsel for Appellant, Lonnie Eugene Walsh, filed an Anders1 brief. Counsel

informed Appellant of his right to review the record and file a pro se response, though it

does not appear that counsel provided Appellant with a copy of the record in this case.

See generally Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). On January 5, 2018,

Appellant filed a request for documents contained in the record, including all motions



      1
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
filed in this Court.     Appellant’s request for documents is granted and will be

implemented as provided for herein.

         In accordance with Stanley v. State, No. 10-14-00320-CR, 2015 Tex. App. LEXIS

4719 (Tex. App.—Waco May 7, 2015, order) (per curiam), counsel is ORDERED to obtain

and send to Appellant, within 14 days from the date of this order, copies of the clerk’s

record, reporter’s record, and all documents in the appellate record and to

simultaneously notify this Court, the State, the trial court, and the trial court clerk when

counsel has completed this task. In the event that the record made available to Appellant

must be returned to the trial court clerk, counsel must notify Appellant and this Court of

that fact.

        Counsel is reminded that there are certain rules and statutes that prohibit certain

sensitive or illegal information from being included in a public record. See TEX. R. APP.

P. 9.10. If counsel has identified any such information while conducting the review of the

record as necessary to prepare the Anders brief in support of counsel’s motion to

withdraw, counsel should take appropriate steps to redact or in some manner remove

that information from the copy of the record that is being provided to Appellant.

        Appellant is ORDERED to file his pro se response to counsel’s Anders brief within

30 days from the date counsel sends notice to the Court that the record has been

forwarded to Appellant, unless the due date is extended by order of this Court upon

proper and timely motion by Appellant. If counsel notified Appellant and this Court that


Walsh v. State                                                                        Page 2
the record being provided to Appellant was obtained from the trial court clerk and must

be returned thereto, Appellant is ORDERED to not take the record apart or mark on or

modify the record.

        If the record must be returned to the trial court clerk, so that its return to the trial

court clerk can be monitored and enforced, Appellant is ORDERED to send the record to

this Court with Appellant’s response. If no response is filed, but nevertheless, the record

must be returned to the trial court clerk, Appellant is ORDERED to send the record to

this Court within 45 days of the date the attorney sends notice to the Court that the record

was forwarded to the Appellant, unless the due date is extended by order of this Court

upon proper and timely motion by Appellant.

        Appellant’s failure to comply with this Order, including the failure to send the

record to this Court within the time specified, if herein required, may result in the

dismissal of the appeal under our inherent authority upon the presumption that the

record was obtained under false pretense and with no intent to pursue the appeal but

instead was obtained for the purposes of delay.




                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed January 24, 2018
Do not publish


Walsh v. State                                                                            Page 3
Walsh v. State   Page 4